Citation Nr: 1738166	
Decision Date: 09/11/17    Archive Date: 09/22/17

DOCKET NO.  12-18 263	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Propriety of the termination of the Veteran's VA disability benefits, from July 1, 2009, through October 13, 2009, due to status as a fugitive felon.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Yaffe, Associate Counsel






INTRODUCTION

The Veteran had active duty service from February 1965 through September 1966.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which effectuated a previously proposed termination of the Veteran's VA benefits, based upon the RO's determination that the Veteran was a fugitive felon, effective from July 1, 2009 through October 13, 2009.

The Veteran requested a Travel Board hearing at the RO.  A Board hearing was scheduled for December 2014.  The Veteran failed to report for his scheduled hearing without showing of good cause.  The Veteran's hearing request is therefore considered to have been withdrawn.  See 38 C.F.R. § 20.704(d) (2016).

In April 2015, the Board determined that the reduction of the Veteran's disability rate to 10 percent from December 14, 2009, through June 9, 2010, was proper.  

However, the Board remanded the claim addressing the question of the propriety of the termination of the Veteran's benefits from July 1, 2009, through October 13, 2009 due to his status as a fugitive felon and instead readjudicated the issue of "propriety of reduction of compensation based on incarceration."  Accordingly, the Board remanded the case for readjudication and issuance of a statement of the case (SOC). 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board must again remand the appeal because the claims file does not reflect substantial compliance with the April 2015 Board remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).
As indicated in the April 2015 remand, the Veteran indicated in his October 2010 notice of disagreement that he wished to appeal the RO's July 2010 decision to terminate his disability benefits from July 1, 2009, through October 13, 2009, due to his status as a fugitive felon.  As noted, the April 2015 Board remand specifically directed the RO to readjudicate the issue, and in case of an adverse determination, issue the Veteran and his representative a SOC addressing the issue.  However, there is no indication that this directive was accomplished.  The RO failed to comply with the April 2015 directives; it neither readjudicated the claim nor issued a SOC. 

The United States Court of Appeals for Veterans Claims (Court) has held that a remand by the Board confers on a veteran, as a matter of law, a right to compliance with the remand instructions, and imposes upon VA "a concomitant duty to ensure compliance with the terms of the remand."  Stegall, 11 Vet. App. at 270.  The Court has indicated, additionally, that if the Board proceeds with final disposition of an appeal, and the remand orders have not been complied with, "the Board itself errs in failing to insure compliance."  Id.

Accordingly, the case is REMANDED for the following action:

Readjudicate the issue of the propriety of the termination of the Veteran's VA disability benefits, from July 1, 2009, through October 13, 2009, due to status as a fugitive felon.  If the determination remains adverse to the Veteran, he and his representative should be furnished with a SOC addressing that issue, and he should be given an opportunity to respond.

The Veteran is advised that a timely substantive appeal will be necessary to perfect appeals to the Board concerning this issue.  38 C.F.R. § 20.302(b) (2016).

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. B. MAYS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




